               Case 2:20-mc-51343-BAF ECF No. 1, PageID.1 Filed 11/04/20 Page 1 of 16
                                                                       AUSA: Jeanine Brunson                  Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant            Special Agent:   Justin Henry                 Telephone: (313) 202-3400


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan
                                                                                              Case: 2:20-mc-51343
              In the Matter of the Search of                              )                   Judge: Friedman, Bernard A.
         (Briefly describe the property to be searched                    )                   Filed: 11-04-2020 At 03:32 PM
          or identify the person by name and address)                     )          Case No.
                                                                                              IN RE:SEALED MATTER(SW)(MLW)
18836 Negaunee, Redford Charter Township, Michigan                        )
(more fully described in Attachment A)                                    )
                                                                          )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of                 Michigan             , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                         Offense Description
     18 USC § 922(g)(1)                                  Felon in possession of a firearm


          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                                 ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant’s signature
                                                                                         Justin K. Henry, Special Agent (ATF)
                                                                                                  Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:        November 4, 2020
                                                                                                    Judge’s signature
City and state: Detroit, Michigan                                                  Hon. Anthony P. Patti, U. S. Magistrate Judge
                                                                                                  Printed name and title
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.2 Filed 11/04/20 Page 2 of 16




                                    AFFIDAVIT

      I, Special Agent Justin Henry, being sworn, depose and state the following:

                             I.     INTRODUCTION

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF), United States Department of Justice,

since May 2014. I am currently assigned to Detroit Group III. Prior to being

employed as a Special Agent, I was a Police Officer with the Wayne State

University Police Department for over six years. I am a graduate of the ATF

Special Agent Basic Training Program and of the Oakland County Community

College Police Academy. I have also earned a Masters of Arts Degree in Criminal

Justice from Wayne State University.

      2.     I have participated in numerous criminal investigations focused on

firearms and Title 18, United States Code, Section 922(g)(1), felon in possession of

a firearm.

      3.     I make this affidavit from personal knowledge based on my

participation in this investigation, with exception of the matters expressly stated,

which are based on information received from other law enforcement officials

and/or their reports and records. The information outlined herein is provided for

the limited purpose of establishing probable cause, and does not contain all details

or facts known to law enforcement pertaining to the investigation.
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.3 Filed 11/04/20 Page 3 of 16




      4.     I, along with other law enforcement personnel, have developed

probable cause to believe that Christopher PROE, DOB: XX/XX/1983, a felon,

was in possession of a firearm, in violation of Title 18, United States Code, Section

922(g)(1).

                II.    SUMMARY OF THE INVESTIGATION

      5.     In October 2020, your affiant, S/A Henry, received information from

a Source of Information regarding Christopher PROE impersonating an ATF

Agent and carrying a firearm. In November of 2020, S/A Henry received further

information from two (2) additional Sources of Information corroborating the same

information as to PROE impersonating an ATF Agent and carrying a firearm.

                           III.   PROBABLE CAUSE

      6.     On October 30, 2020, S/A Henry, your affiant, was contacted by a

Source of Information, herein referred to as SOI-1, with information regarding an

ATF Special Agent. SOI-1 inquired about a subject named “Chris Conley”, who is

employed as a Special Agent with ATF. “Conley” was described as a multi-racial

male and approximately 35-38 years of age. SOI-1 further advised “Conley” is a

supervisor in Detroit and usually works in an undercover capacity. SOI-1 advised

he/she has observed “Conley” wearing an ATF badge and firearm on several

occasions. SOI-1 stated “Conley” is typically wearing an ATF badge around his

neck or belt, while simultaneously carrying a police radio, handcuffs and firearm.

                                         2
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.4 Filed 11/04/20 Page 4 of 16




SOI-1 also advised “Conley” also works in construction and drives a red Ford F-

150 with black pinstripes (without a license plate). SOI-1 provided S/A Henry with

the below photograph of “Chris Conley”.




                     h

         7.   Upon receiving the above information, and through the use of open-

source queries, information received from other law enforcement officials and

information received from SOI-1, S/A Henry was able to determine “Chris

Conley” is an alias for Christopher PROE, date of birth: XX/XX/1983, a convicted

felon.

         8.   The below photograph on file for PROE was retrieved from Michigan

Digital Image Retrieval System (MiDIRS), which is a database used by law

enforcement to obtain Michigan Secretary of State Driver’s License photographs,



                                         3
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.5 Filed 11/04/20 Page 5 of 16




is a match of the above photograph provided by SOI-1 as “Chris Conley”.




      9.    On November 2, 2020, S/A Henry received information that a

separate Source of Information, herein referred as SOI-2, contacted ATF with

information regarding a subject named Christopher PROE who uses an alias of

“Chris Conley”. SOI-2 advised he/she works construction with PROE. SOI-2

advised PROE commonly wears an ATF badge and carries a firearm. SOI-2

advised he knows the firearm to be a Smith and Wesson Model: SD40VE or

SD9VE. SOI-2 advised he knows the firearm to be a Smith and Wesson because he

(SOI-2) used to own the same type of firearm. SOI-2 further advised he knows the

firearm to be real because he/she has observed PROE manipulate the firearm and

observed the firearm to function in the same capacity as a real firearm. SOI-2

                                         4
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.6 Filed 11/04/20 Page 6 of 16




advised PROE typically wears the firearm in a holster or in his waistband and if he

is not carrying the firearm on his person, it is usually inside a black box located in

his Red/ Burgundy Ford F-150 with black pinstripes. SOI-2 advised PROE lives in

the area of 7 Mile and Inkster and he believes PROE’s residence is on Negaunee,

near 7 Mile, located in Redford, Michigan.

      10.    On November 2, 2020, S/A Kara Klupacs contacted an additional

Source of Information, herein referred to as SOI-3. SOI-3 advised he/she used to

work for Christopher Conley (PROE) and he knows PROE is impersonating an

ATF Agent. SOI-3 has observed PROE with a silver Smith and Wesson pistol he

typically carries on his person, either in a holster or just in his waistband and he

last observed PROE with the firearm approximately one week ago. SOI -3 has seen

PROE with several vehicles described as a gray Ford F-250, gray and white Ford

F-250, and also with a 2019 red or burgundy Ford F-150 Sport with black

pinstripes. SOI -3 advised PROE resides in Redford, Michigan and believes the

street to be Negaunee. SOI-3 believes PROE to be associated with several other

residences. SOI-3 has been to PROE’s residence on Negaunee approximately two

to three months ago. SOI-3 further advised he lives at the residence with his

girlfriend and her 6-year-old daughter.SOI-3 advised he was knows PROE has

detained people before using ATF authority.




                                           5
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.7 Filed 11/04/20 Page 7 of 16




      11.    On November 3, 2020, your affiant reviewed a National Crime

Information Center (NCIC) computer printout regarding Christopher PROE’s

criminal history (CCH). The CCH revealed the following convictions:

             a.    2010 – Felony – Weapons – Concealed, from 3rd Circuit Court,
                   Detroit, Michigan.
             b.    2011 – Felony - Sex Offender – Failure to Comply with
                   Registration Act, from 3rd Circuit Court, Detroit, Michigan.
             c.    2012 – Conspire to Defraud Government Respect to Claim,
                   Federal Court, Eastern District of Michigan.
             d.    2016 – Felony False Pretenses, from 6th Circuit Court, Oakland
                   County.
                                *It should also be noted that PROE was convicted
                                of the misdemeanor offense of Impersonating a
                                Public Official twice in 2001, twice in 2010 and
                                also once in 2011.

      12.    PROE is currently of federal probation in the Eastern District of

Michigan.

      13.    ATF Special Agent and Interstate Nexus Expert Joshua McLean

determined the firearm described is considered a “firearm” as defined under

Chapter 44, Section 921, and was manufactured outside the State of Michigan after

1898, therefore, traveling in and affecting interstate commerce.




                                         6
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.8 Filed 11/04/20 Page 8 of 16




 IV.    AS TO 18836 NEGAUNEE, REDFORD CHARTER TOWNSHIP, MI
                                48240




       14.   A query of open-source and law enforcement databases listed

Christopher PROE to be residing at 18836 Negaunee, Redford Charter

Township, Michigan.

       15.   SOI -2 advised he knows PROE to reside in the area of 7 Mile and

Inkster Road in Redford, Michigan. SOI-2 further advised he believes PROE to

live on Neguanee Street.

       16.   SOI-3 advised PROE lives on Negaunee, located in Redford,

Michigan. SOI-3 advised he has been at the residence and PROE lives with his

girlfriend and her 6 year-old daughter.




                                          7
   Case 2:20-mc-51343-BAF ECF No. 1, PageID.9 Filed 11/04/20 Page 9 of 16




      17.    On November 3, 2020 at approximately 5:40 p.m., while sitting on

stationary surveillance at 18836 Negaunee, Redford Charter Township,

Michigan, S/A Henry observed a red Ford F-150 Sport, with black pinstripes and

no license plate, as described by SOI-1, SOI-2 and SOI-3, parked in front of 18836

Negaunee.

      18.    On November 4, 2020, while sitting on stationary surveillance at

18836 Negaunee, Redford Charter Township, Michigan, S/A Henry and S/A

Mark Davis observed a white Ford F-150 with connected trailer and the red Ford

F-150 parked along the curb in front of 18836 Negaunee. On November 4, 2020 at

approximately 7:45 a.m., S/A Henry and S/A Davis observed Christopher PROE

exit the front door of 18836 Negaunee holding a bucket of tools, then proceed to

the red Ford F-150 and leave the location.

      19.       Based on my training, experience, and extensive knowledge of this

investigation, as well as information in this affidavit, I believe there is probable

cause to believe that evidence of the Target Offenses, will be found at 18836

Negaunee, Redford Charter Township, Michigan, 48240

                     V.     TRAINING AND EXPIERENCE

      20.    Based on my training and experience, individuals who possess

firearms often keep them on their person, and store them at the location where they

reside or inside of their vehicle(s). I know that firearms and firearm parts are

                                           8
  Case 2:20-mc-51343-BAF ECF No. 1, PageID.10 Filed 11/04/20 Page 10 of 16




durable and non-perishable goods. Therefore, firearms and firearm parts are

expected to remain in the individual’s possession for extended periods and are not

quickly discarded.

      21.    I know, based on my training and experience, that because of his

probation status as well as being a convicted felon, PROE is unable lawfully to

possess a firearm. Accordingly, there is probable cause to believe that PROE

obtained and possess the firearms described in the above paragraphs through

unlawful means.

      22.    I know based upon training and experience that firearms traffickers

often possess other items commonly used or acquired in connection with the sale

of firearms and possess those items within their homes, automobiles, and numerous

other places which they have access to and control over, so that they are easily

accessible, and to hamper the activities of law enforcement. Some of these items

include, but are not limited to, other firearms (i.e., merchandise), firearm parts,

ammunition, firearm receipts, firearm brochures or owner’s manuals, records of

sales or acquisition of firearms, firearms magazines, and holsters.

                        VI.    MANNER OF EXECUTION

      23.    Sealing of Documents. I request that the Court order all documents in

support of this application, including the affidavit and search warrant, be sealed

until further order by the Court. These documents discuss an ongoing criminal

                                           9
  Case 2:20-mc-51343-BAF ECF No. 1, PageID.11 Filed 11/04/20 Page 11 of 16




investigation that is neither public nor known to all of the targets of the

investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize the investigation.

                               VII. CONCLUSION

        24.   There is probable cause to believe that evidence, contraband, fruits

and instrumentalities of federal criminal offenses, including: Felon in Possession of

a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) will be found at the Target

Location.

        25.   In consideration of the foregoing, I respectfully request that this Court

issue a search warrant for the Target Location more fully described in Attachment

A for the items listed in Attachment B.

                                               Respectfully submitted,



                                               Justin K. Henry, Special Agent
                                               Bureau of Alcohol, Tobacco,
                                               Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

Date:   November 4, 2020


                                          10
  Case 2:20-mc-51343-BAF ECF No. 1, PageID.12 Filed 11/04/20 Page 12 of 16




                               ATTACHMENT A
                     Description of Location To Be Searched

      Target Location: 18836 Negaunee, Redford Charter Township,

Michigan, which is in Eastern District of Michigan. Further described as a one

story, single-family residence with off-white paneling and gray roofing. It is

further described as a residence located on the east-side of Negaunee between 7

Mile and Clarita, with the numbers “18836” visible and attached to the structure.

The Target Location to be searched includes any appurtenances to the real property

that is the Target Location the Red F-150 Sport (usually parked in front of the

residence) and any other vehicles on the property or curtilage at the time of the

search.




                                         11
  Case 2:20-mc-51343-BAF ECF No. 1, PageID.13 Filed 11/04/20 Page 13 of 16




                               ATTACHMENT B
                               Items To Be Seized

      The Government is authorized to seize all information that constitutes fruits,

evidence, or instrumentalities of violations of 18 U.S.C. §§ 922(g)(1) – Felon in

Possession of a Firearm and violations of Impersonating a Police Officer,

involving Christopher PROE, including but not limited to, information pertaining

to the following matters:

             a.    Any firearms and ammunition;
            b.     Any photographs of any weapons, firearm, or ammunition;
             c.    All evidence of firearms trafficking including any sale,
                   transportation, possession or distribution of a firearm, including
                   but not limited to records, papers, ledgers, tally sheets, stored
                   electronic communication devices, mobile telephones,
                   telephone numbers of customers, suppliers, or couriers and the
                   stored electronic information containing within, other papers;
            d.     Any digital media including but not limited to cell phones,
                   digital cameras, computers, compact discs and flash drives that
                   could contain photographs and contents therein;
             e.    Items of identification and papers, documents and affects which
                   establish dominion and control of the premises, including, but
                   not limited to, driver’s license, keys, mail, envelopes, receipts




                                         12
Case 2:20-mc-51343-BAF ECF No. 1, PageID.14 Filed 11/04/20 Page 14 of 16




               for rent, bills from public utilities, photos, address books and
               similar items; and,
         g.    Items of identification and papers, documents and affects which
               establish dominion and control of 18836 Negaunee, Redford
               Charter Township, Michigan, including, but not limited to,
               driver’s license, keys, mail, envelopes, receipts for rent, bills
               from public utilities, photos, and address books.




                                     13
                  Case 2:20-mc-51343-BAF ECF No. 1, AUSA:
                                                    PageID.15    Filed
                                                           Jeanine     11/04/20 Page
                                                                   Brunson           15 of 16
                                                                                 Telephone: (313) 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                      Special Agent:      Justin Henry              Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )            Case: 2:20-mc-51343
              (Briefly describe the property to be searched                )            Judge: Friedman, Bernard A.
               or identify the person by name and address)                 )    Case No. Filed: 11-04-2020 At 03:32 PM
      18836 Negaunee, Redford Charter Township, Michigan                   )            IN RE:SEALED MATTER(SW)(MLW)
      (more fully described in Attachment A)                               )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                      .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before November 18, 2020                    (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                      .


Date and time issued:          November 4, 2020          3:13 pm
                                                                                                        Judge’s signature

City and state:        Detroit, Michigan                                              Hon. Anthony P. Patti, U. S. Magistrate Judge
                                                                                                      Printed name and title
                  Case 2:20-mc-51343-BAF ECF No. 1, PageID.16 Filed 11/04/20 Page 16 of 16
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
